DETAILED ACTION
In the Final Rejection mailed 7/9/2021:
Claims 1-6 and 42 were rejected.
Claims 7-41 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.
Response to Amendment
The amendment to the claims filed 10/11/2021 has been entered:
Claims 1-6 and 42 are active.
Claims 7-41 are cancelled.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Cohen does not disclose different parts of the triggering mechanism being placed at different angles to be triggered by respectively different approach angles of an incoming projectile, the examiner respectfully disagrees. The claim makes no mention of the two triggering parts being at different angles, as alleged by applicant. The triggering parts could both, for example, be at the same angle with respect to each other, where that angle is 0 degrees with respect to the protective cover and explosive layer of the explosive 
In response to applicant’s argument that Cohen does not disclose a triggering screen that is divided into two parts, the examiner respectfully disagrees. Cohen describes in paragraph 40 that a trigger mechanism triggers the actuator(s), and that the trigger mechanism may receive electric signals from one or more electrically based sensors. As such, it is clearly disclosed by Cohen that the triggering screen (triggering mechanism) may be divided into two triggering parts (electrically based sensors). 
In response to applicant's argument that Cohen does not disclose that the different parts of the triggering screen may be triggering according to the different approach angles of an incoming projectile, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s argument that Cohen may mention different triggering actuators, but does not disclose that any given module is detonated from different detonation points, the examiner respectfully disagrees. Cohen discloses the use of multiple sensors of different varieties configured to trigger multiple explosive actuators located in different positions within each armor unit and within different connected armor units, as described in par. 40 and par. 41. Additionally, in par. 35, for example, Cohen discloses that one or more charges may be placed at each of two ends of the chamber. As such, Cohen clearly discloses triggering mechanisms which can actuate explosions in different parts of an external explosive module.
In response to applicant’s argument that Cohen teaches a timing relationship between the two explosives, but teaches modules having separate triggers, while claim 42 teaches that the explosive layer and the external module are triggered by a single triggering screen with a fixed delay therebetween, the examiner respectfully disagrees. Par. 35 of Cohen discloses that triggering of charges upon a penetration event may be synchronized to be concurrent and/or cascading with a defined delay between the explosives. Additionally, par. 40 of Cohen discloses that one or more sensors may be integral or otherwise functionally associated with a given armor unit or with an assembly of armor units. Further, par. 41 of Cohen discloses that actuator triggering, for example explosive charge detonation, may be synchronized between two or more armor units stacked on one another, such that a penetration event on an upper armor unit may trigger the actuator/explosive of an armor unit beneath it with a defined period of time from the penetration event. As such, it is clearly taught by Cohen that detonation of explosive charges at an upper armor unit and at a lower armor unit may be synchronized such that the lower armor unit is triggered by a penetration event at the upper armor unit at a defined period of time from the penetration event.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/6/2021, 10/25/2021, 11/30/2021, and 1/11/2022 are being considered by the examiner.
Claim Objections
Claims 1-2 and 42 are objected to because of the following informalities:
Regarding claim 1, the word “explosive” should be inserted before “reactive armor module” in line 5 and the word “first” should be inserted before “triggering screen” in line 6.
Regarding claim 2, the phrase “at least one” should be inserted before “explosive module” in line 1.
Regarding claim 42, the word “explosive” should be inserted before “reactive armor module” in line 6, the word “first” should be inserted before “triggering screen” in line 7, and the phrase “at least one” should be inserted before “explosive module” in both line 8 and line 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (WO 2014/181226 A2), herein ‘Cohen’, which was provided in the IDS dated 4/23/2019.
Regarding claim 1, Cohen discloses reactive armor (multiple interlocking ballistic armor units or modules 100; Fig. 2; par. 31 line 1; par. 41 lines 1-2) comprising:
an explosive reactive armor module (an upper armor unit; par. 41 lines 1-6) comprising a protective cover (outer armor plate; par. 31 line 2), a first triggering screen (par. 40) behind said protective cover, and an explosive layer (one or more actuators 40; par. 38); and 
at least one explosive module (one or more actuators 40 arranged in a separate lower armor unit; par. 41 lines 1-6) placed externally to and in proximity to said explosive reactive armor module and connected to said first triggering screen for detonation (par. 41 lines 6-10);
wherein said first triggering screen is divided into at least two triggering parts (par. 40 lines 5-11), wherein each of the at least two triggering parts is angled to be triggered by a different approach angle of an incoming projectile (par. 34; par. 40 lines 5-11; the angle of the triggering parts both being at 0 degrees, for example), and wherein each of the at least two 
Regarding claim 2, Cohen discloses wherein said at least one explosive module comprises a first shaped charge (par. 35 lines 1-4).
Regarding claim 3, Cohen discloses wherein the explosive reactive armor module comprises a second shaped charge (par. 35 lines 1-4).
Regarding claim 4, Cohen discloses wherein at least one of the first and second shaped charge comprises at least one cavity or at least one groove (see Figs. 3 and 4).
Regarding claim 5, Cohen discloses a layer of rigid particles (60; par. 30 lines 2-3), the particles arranged to form a particle cloud for disrupting an incoming jet (par. 38-39).
Regarding claim 6, Cohen discloses wherein at least some of the rigid particles in the particle layer comprise a rigid core surrounded by a less rigid shell (par. 30 lines 2-3; par. 31 lines 6-10, the less rigid shell being the liquid, gel, or other material that the solid particles or crystals are suspended within).
Regarding claim 42, Cohen discloses reactive armor (multiple interlocking ballistic armor units or modules 100; Fig. 2; par. 31 line 1; par. 41 lines 1-2) comprising:
an explosive reactive armor module (an upper armor unit; par. 41 lines 1-6) comprising a protective cover (outer armor plate; par. 31 line 2), a first triggering screen (par. 40) behind said protective cover, and an explosive layer (one or more actuators 40; par. 38), the explosive layer triggered by said first triggering screen (par. 40); and 
at least one explosive module (one or more actuators 40 arranged in a separate lower armor unit; par. 41 lines 1-6) placed externally to and in proximity to said explosive reactive armor module and triggered by said first triggering screen for detonation (par. 41 lines 6-10);
wherein said first triggering screen is set with first and second time delays to trigger said explosive layer and said at least one explosive module respectively such that said explosive layer 
Conclusion
Claims 1-6 and 42 are rejected. Claims 7-41 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641